68 N.Y.2d 957 (1986)
The People of the State of New York, Respondent,
v.
Charles Silvers, Appellant.
Court of Appeals of the State of New York.
Argued October 9, 1986.
Decided November 13, 1986.
Cynthia R. Finn and Philip L. Weinstein for appellant.
Robert M. Morgenthau, District Attorney (Jeffrey Scott Sarokin and Amyjane Rettew of counsel), for respondent.
Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR., concur in memorandum.
MEMORANDUM.
The order of the Appellate Division should be reversed, the conviction vacated, and a new trial ordered.
*958The People concede that the trial court erred in denying the defendant's motion to represent himself on the ground that he was not sufficiently versed in the law to do so (see, People v McIntyre, 36 N.Y.2d 10). The People's alternative argument that the defendant should have been disqualified from acting as his own attorney because of his "deceptive character", was not preserved for review in the trial court. In any event it is not a rational ground for disqualifying a defendant in a criminal case.
Order reversed, etc.